UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	September 30, 2012 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/12 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Australia (2.9%) Macquarie Group, Ltd. 372,613 $10,939,960 Origin Energy, Ltd. 514,271 6,035,728 Telstra Corp., Ltd. 2,754,315 11,173,704 Brazil (0.7%) Localiza Rent a Car SA 385,000 6,760,883 Canada (1.8%) Agrium, Inc. 95,760 9,935,429 Suncor Energy, Inc. 230,600 7,585,804 China (1.5%) Brilliance China Automotive Holdings, Inc. (NON) 6,884,000 7,552,283 Spreadtrum Communications, Inc. ADR 364,500 7,494,120 France (12.9%) Christian Dior SA 109,939 14,794,858 Danone 194,583 11,998,887 Pernod-Ricard SA 121,797 13,687,043 Sanofi 368,995 31,522,958 Societe Generale SA (NON) 372,582 10,626,932 Technip SA 83,945 9,366,544 Valeo SA 336,739 15,633,202 Vivendi 892,400 17,448,530 Germany (14.7%) Allianz SE 113,124 13,469,792 BASF SE 152,967 12,925,327 Bayer AG 166,851 14,356,182 Continental AG 74,688 7,327,177 Deutsche Bank AG 139,530 5,521,959 Deutsche Lufthansa AG 586,296 7,963,710 Deutsche Post AG 1,083,699 21,186,911 Kabel Deutschland Holding AG (NON) 188,855 13,492,913 Lanxess AG 138,862 11,527,914 Merck KGaA 71,876 8,871,134 MTU Aero Engines Holding AG 157,534 12,593,060 Siemens AG 133,834 13,364,912 Hong Kong (1.6%) Hongkong Land Holdings, Ltd. 1,408,000 8,443,293 Sands China, Ltd. 1,817,600 6,748,895 India (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (NON) 616,593 9,039,713 Indonesia (1.0%) Bank Mandiri (Persero) Tbk PT 5,786,000 4,936,269 Indocement Tunggal Prakarsa 2,273,500 4,828,222 Ireland (1.3%) Kerry Group PLC Class A 238,780 12,212,920 Italy (3.5%) ENI SpA 548,350 12,031,377 Fiat SpA (NON) 1,770,392 9,485,834 Luxottica Group SpA 158,010 5,576,480 UniCredit SpA (NON) 1,755,378 7,337,644 Japan (16.9%) Aisin Seiki Co., Ltd. 304,700 8,659,569 Astellas Pharma, Inc. 201,300 10,224,181 Canon, Inc. 247,000 7,904,688 Chiyoda Corp. 541,000 8,409,308 Inpex Corp. 1,874 11,100,984 Japan Airlines Co., Ltd. (NON) 143,700 6,720,976 Japan Tobacco, Inc. 510,300 15,293,986 Lawson, Inc. 153,600 11,802,786 Mitsubishi UFJ Financial Group (MUFG), Inc. 4,010,200 18,684,597 Nippon Telegraph & Telephone (NTT) Corp. 241,300 11,450,081 Nissan Motor Co., Ltd. 1,771,400 15,081,613 ORIX Corp. 205,900 20,646,260 Tokyo Gas Co., Ltd. 3,382,000 18,631,355 Netherlands (1.6%) ING Groep NV GDR (NON) 1,927,173 15,319,965 Russia (1.2%) Sberbank of Russia ADR 1,021,589 12,025,683 Singapore (0.6%) Ezion Holdings, Ltd. 5,054,000 5,506,957 South Korea (1.9%) Samsung Electronics Co., Ltd. 9,861 11,871,974 SK Hynix, Inc. (NON) 314,690 6,390,944 Spain (1.8%) Amadeus IT Holding SA Class A 335,703 7,837,710 Grifols SA (NON) (S) 195,359 6,459,135 Grifols SA ADR (NON) 149,412 3,411,076 Taiwan (0.6%) Hon Hai Precision Industry Co., Ltd. 1,907,000 5,906,077 United Kingdom (25.0%) Aggreko PLC 206,511 7,733,581 Associated British Foods PLC 567,605 11,828,611 Barclays PLC 3,732,489 12,992,488 BG Group PLC 803,098 16,262,011 BHP Billiton PLC 380,937 11,896,256 Centrica PLC 2,840,240 15,054,287 Compass Group PLC 1,259,665 13,931,811 Kingfisher PLC 2,659,786 11,365,475 Lloyds Banking Group PLC (NON) 14,079,733 8,871,269 Prudential PLC 1,442,416 18,716,558 Rio Tinto PLC 513,274 23,993,677 Royal Dutch Shell PLC Class A 732,282 25,361,222 SSE PLC 566,034 12,732,705 Telecity Group PLC 518,287 7,502,146 Vodafone Group PLC 7,403,457 21,070,692 WM Morrison Supermarkets PLC 2,113,564 9,747,042 WPP PLC 1,027,581 13,991,290 United States (7.2%) ACE, Ltd. 121,000 9,147,600 Apple, Inc. 17,592 11,738,438 Covidien PLC 258,900 15,383,838 KKR & Co. LP 550,000 8,310,500 Monsanto Co. 82,465 7,505,964 Tyco International, Ltd. (WI) 224,418 12,625,757 Visa, Inc. Class A 37,700 5,062,357 Total common stocks (cost $874,553,668) SHORT-TERM INVESTMENTS (1.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 4,493,300 $4,493,300 Putnam Money Market Liquidity Fund 0.14% (AFF) 4,134,780 4,134,780 SSgA Prime Money Market Fund 0.14% (P) 1,316,798 1,316,798 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 (SEGSF) $265,000 264,662 U.S. Treasury Bills with effective yields ranging from 0.154% to 0.187%, May 2, 2013 (SEGSF) 130,000 129,885 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.169%, March 7, 2013 (SEGSF) 136,000 135,923 U.S. Treasury Bills with an effective yield of 0.150%, February 7, 2013 (SEGSF) 179,000 178,934 Total short-term investments (cost $10,654,230) TOTAL INVESTMENTS Total investments (cost $885,207,898) (b) WHEN-ISSUED SECURITIES SOLD AT 9/30/2012 COMMON STOCKS (0.2%)(a) Shares Value Switzerland (0.2%) Pentair, Ltd. 53,855 $2,394,910 Total when-issued securities sold (proceeds $2,394,910) $2,394,910 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $351,628,866) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/17/12 $2,972,436 $2,929,064 $43,372 Swedish Krona Buy 10/17/12 3,414,348 3,334,126 80,222 Swiss Franc Buy 10/17/12 3,484,735 3,426,190 58,545 Barclays Bank PLC British Pound Sell 10/17/12 2,094,785 2,059,737 (35,048) Canadian Dollar Buy 10/17/12 1,240,149 1,235,027 5,122 Euro Sell 10/17/12 19,276,777 18,886,477 (390,300) Hong Kong Dollar Sell 10/17/12 25,956,066 25,959,442 3,376 Japanese Yen Sell 10/17/12 2,607,980 2,603,060 (4,920) Norwegian Krone Sell 10/17/12 5,005,740 4,937,051 (68,689) Singapore Dollar Buy 10/17/12 7,306,896 7,190,672 116,224 Swedish Krona Buy 10/17/12 901,109 880,056 21,053 Swiss Franc Buy 10/17/12 6,635,302 6,528,154 107,148 Citibank, N.A. Australian Dollar Buy 10/17/12 3,187,824 3,138,925 48,899 Danish Krone Buy 10/17/12 10,751,089 10,553,194 197,895 Singapore Dollar Buy 10/17/12 3,438,166 3,415,029 23,137 Swiss Franc Buy 10/17/12 10,009,002 9,851,251 157,751 Credit Suisse AG Australian Dollar Buy 10/17/12 1,302,895 1,283,419 19,476 British Pound Sell 10/17/12 10,136,447 10,188,097 51,650 Canadian Dollar Buy 10/17/12 6,753,707 6,730,508 23,199 Japanese Yen Sell 10/17/12 5,193,275 5,148,992 (44,283) Norwegian Krone Buy 10/17/12 5,803,185 5,725,631 77,554 Swedish Krona Buy 10/17/12 964,776 942,547 22,229 Swiss Franc Buy 10/17/12 5,254,171 5,171,306 82,865 Deutsche Bank AG British Pound Sell 10/17/12 2,286,776 2,248,642 (38,134) Euro Sell 10/17/12 27,109,662 26,848,218 (261,444) Swedish Krona Buy 10/17/12 2,831,225 2,764,580 66,645 Swiss Franc Buy 10/17/12 7,453,494 7,333,026 120,468 Goldman Sachs International Australian Dollar Buy 10/17/12 1,352,624 1,331,686 20,938 Swedish Krona Buy 10/17/12 1,845,525 1,802,887 42,638 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,857,645 2,813,714 43,931 Euro Sell 10/17/12 10,510,937 10,375,984 (134,953) Hong Kong Dollar Buy 10/17/12 13,401,767 13,397,775 3,992 Swiss Franc Buy 10/17/12 7,621,111 7,496,208 124,903 JPMorgan Chase Bank, N.A. British Pound Sell 10/17/12 102,858 101,136 (1,722) Euro Sell 10/17/12 11,504,940 11,264,783 (240,157) Hong Kong Dollar Buy 10/17/12 12,590,924 12,586,590 4,334 Japanese Yen Buy 10/17/12 4,991,001 5,018,751 (27,750) Norwegian Krone Buy 10/17/12 9,238,843 9,115,690 123,153 Singapore Dollar Buy 10/17/12 2,481,535 2,441,105 40,430 Swedish Krona Buy 10/17/12 5,575,790 5,449,074 126,716 Swiss Franc Buy 10/17/12 6,199,351 6,101,707 97,644 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/17/12 185,965 183,018 2,947 Canadian Dollar Buy 10/17/12 2,692,616 2,681,981 10,635 Euro Sell 10/17/12 4,507,074 4,411,326 (95,748) Swiss Franc Buy 10/17/12 6,849,502 6,735,906 113,596 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 6,478,317 6,377,849 100,468 Euro Sell 10/17/12 10,942,520 10,720,403 (222,117) Israeli Shekel Buy 10/17/12 5,809,802 5,664,816 144,986 Swedish Krona Buy 10/17/12 3,027,872 2,958,532 69,340 UBS AG Canadian Dollar Buy 10/17/12 82,365 82,053 312 Euro Sell 10/17/12 12,447,277 12,193,357 (253,920) Swedish Krona Buy 10/17/12 4,064,958 3,971,473 93,485 Swiss Franc Buy 10/17/12 7,657,271 7,532,722 124,549 WestPac Banking Corp. Australian Dollar Buy 10/17/12 546,395 537,666 8,729 British Pound Sell 10/17/12 2,810,755 2,763,448 (47,307) Canadian Dollar Sell 10/17/12 3,939,984 3,925,933 (14,051) Euro Sell 10/17/12 10,493,586 10,278,872 (214,714) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $972,019,948. (b) The aggregate identified cost on a tax basis is $886,115,759, resulting in gross unrealized appreciation and depreciation of $142,681,203 and $50,178,697, respectively, or net unrealized appreciation of $92,502,506. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Affiliate Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Market value at end of reporting period Putnam Money Market Liquidity Fund* $272,325 $49,104,279 $45,241,824 $2,858 $4,134,780 Totals $272,325 $49,104,279 $45,241,824 $2,858 $4,134,780 Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (WI) Tyco International, Ltd. announced a spin-off of operations to Pentair, Ltd. that was to close after the close of the reporting period. Prior to the close of the reporting period, the fund entered into a when-issued sale for a portion of its Pentair, Ltd. spin-off shares. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,331,275. The fund received cash collateral of $4,493,300, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,103,309 to cover certain derivatives contracts and securities sold short. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 20.1% Consumer discretionary Industrials Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $499,900,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $223,820 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $661,416 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $569,606. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $28,149,392 $— Brazil 6,760,883 — — Canada 17,521,233 — — China 7,494,120 7,552,283 — France — 125,078,954 — Germany — 142,600,991 — Hong Kong — 15,192,188 — India — 9,039,713 — Indonesia — 9,764,491 — Ireland — 12,212,920 — Italy — 34,431,335 — Japan 6,720,976 157,889,408 — Netherlands — 15,319,965 — Russia — 12,025,683 — Singapore — 5,506,957 — South Korea — 18,262,918 — Spain 3,411,076 14,296,845 — Taiwan — 5,906,077 — United Kingdom — 243,051,121 — United States 69,774,454 — — Total common stocks — Short-term investments 5,451,578 5,202,704 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $529,299 $— When issued 2,394,910 — — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,624,556 $2,095,257 Total $2,624,556 $2,095,257 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 28, 2012
